Citation Nr: 1626948	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-06 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle condition. 

2. Entitlement to service connection for a left ankle condition.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in February 2012.  The RO issued a statement of the case (SOC) in February 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in March 2013.     

In August 2014, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In February 2015, the Board remanded the Veteran's claims for service connection for further development.  A SSOC was issued in July 2015, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  

The Veteran contends that service connection for his current bilateral ankle condition is warranted because his ankle condition is the result of injuries incurred in service.

The Veteran's service treatment records (STRs), indicate that the Veteran was treated for pain in his feet, ankles, and lower legs.  In May 1968, the Veteran was initially given a temporary profile for "stress fractures both ankles" and then a profile for "stress fracture both heels and right leg."   Service treatment records also show that the Veteran was given casts and a walker.  The Veteran's June 1968 separation examination notes abnormal lower extremities due to "deformity acquired, right anterior tibia, secondary to injury in Oct. 1967, manifested by calcification anterior to tibia which is painful and precludes satisfactory performance of duty."  

The Veteran was afforded a VA examination in July 2011.  The Veteran reported that he first experienced bilateral ankle difficulties in 1968 during basic training.  After reviewing the claims file and examining the Veteran, the examiner indicated that no significant disorder of either ankle was found.  The examiner also found "[n]o diagnoses or evaluation for any ankle-related complaints in SMRs."  The examiner opined that the Veteran's bilateral ankle condition was not related to military service because there was no significant disorder present and because there was no support in the service treatment records for a history of ankle-related disorders.  

The July 2011 examiner's conclusion that the STRs contain no treatment for any ankle-related complaints is contradicted by the record.  As a result of these inaccurate findings of no record of ankle-related complaints in the STRs, and the diagnosis of ankle arthritis shown elsewhere in the record, in February 2015, the Board remanded the case.  The February 2015 remand directed that outstanding records be obtained, and an addendum opinion be provided addressing the Veteran's diagnosed bilateral arthritis and noted ankle condition in the STRs.  

An addendum opinion was rendered June 2015.  The examiner found "There is NO documented ankle disorder of either ankle found in STRs."  The examiner went on to note that there was "no evidence to indicate the presence of any Right calcaneal stress fracture in STRs."  Additionally, the examiner noted the July 2011 x-rays were negative for any arthritic changes in either ankle, hence the examiner issued an opinion with reference only to arthralgias and not to arthritis. 

In a January 2012 treatment note from St. Vincent's Family Care, the Veteran was noted as having arthritis in his knees and ankles, with a history of stress fractures in service.  In a February 2012 treatment note, Dr. J. T., indicated the Veteran has arthralgias in both ankles with mild arthritic changes in both ankles, confirmed by x-rays.  According to Birmingham VAMC treatment records, in a note from May 2012, the Veteran was noted as having osteoarthritis.   

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  Hayes v. Brown, 9Vet. App. 67 (1996).  Adequacy means that the Board can perform an informed readjudication.   Barr, 21 Vet. App. at 303 (2007).   

Based on the foregoing, the Board finds that the June 2015 VA opinion is inadequate to the extent that there is no acknowledgment of the diagnosis of arthritis of record, and there is no acknowledgment that a condition of the right anterior tibia was noted in the STRs.  Thus, the Board finds that an addendum opinion must be obtained, to determine whether any current bilateral ankle disorder is etiologically related to any symptomatology noted in service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a physician (M.D.) and other than the VA examiner who provided the June 2015 opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner, including Dr. J. T.'s January 2012 and February 2012 medical notes diagnosing arthritis of both ankles, and the examiner shall indicate in the addendum report that the claims file was reviewed.  

The examiner must express an opinion addressing whether it is at least as likely as not (i.e., 50 percent probability or greater) that any disorder of the ankles, including arthritis, is etiologically related to any symptomatology noted in service.  In so opining, the examiner is asked to address the (i) notation of "stress fractures both ankles" and then subsequently "stress fracture both heels and right leg" documented in the STRs in May 1968, and the (ii) finding of  "deformity acquired, right anterior tibia, secondary to injury in Oct. 1967, manifested by calcification anterior to tibia which is painful and precludes satisfactory performance of duty" documented in the STRs.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided. If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

      2. Thereafter, the RO/AMC must review the claims file to 
      ensure that the foregoing requested development has 
      been completed.  In particular, review the requested 
      medical opinion to ensure that it is responsive to and in 
      compliance with the directives of this remand and if not, 
      implement corrective procedures.   See Stegall v. West, 11 
      Vet. App. 268 (1998). 
      
      3.  Following the completion of the foregoing, the 
      RO/AMC should readjudicate the Veteran's claim.  If the 
      claim is denied, supply the Veteran and his representative 
      with a supplemental statement of the case and allow an 
      appropriate period of time for response.  Thereafter, the 
      claims folder should be returned to the Board for further 
      appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




